OPINION OF THE COURT
Memorandum.
The orders of the Appellate Division should be affirmed, with costs, for the reasons stated in the memorandum opinion of that court (67 AD2d 1085).
The regulation of the State Department of Social Services as amended March 9, 1979 (18 NYCRR 349.3) is not applicable to either of the present cases. Accordingly, we have not considered what effect it might have on fact situations similar to those in the cases now before us.
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
In each case: Order affirmed, with costs, in a memorandum.